Order filed December 11, 2012




                                        In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-12-00926-CV
                                   ____________

                           JAMES WHITAKER, Appellant

                                           V.

                   NEIGHBORHOOD CENTERS, INC., Appellee


                       On Appeal from the 151st District Court
                               Harris County, Texas
                         Trial Court Cause No. 2012-07101


                                       ORDER

      This appeal is from a judgment signed September 18, 2012. Appellant filed a
notice of appeal on September 26, 2012. Appellant filed a motion to proceed in forma
pauperis and an affidavit of indigence on November 2, 2012. See Tex. R. App. P. 20.1.

      No contest was filed.     “Unless a contest is timely filed, no hearing will be
conducted, the affidavit’s allegations will be deemed true, and the party will be allowed
to proceed without advance payments of costs.” See Tex. R. App. P. 20.1(f).
       Accordingly, the Harris County District Clerk’s office is directed to file the clerk’s
record within 30 days of the date of this order. The court reporter for the 151st District
Court of Harris County is directed to file the reporter’s record within 30 days of the date
of this order. If no record was taken, the court reporter is ordered to file notice with this
court that no record was taken.

                                          PER CURIAM